TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00524-CV


Texas Parks and Wildlife Department, Appellant

v.

Telecom Park, L.P., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-06-001844, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
	The parties have filed a joint motion asking this Court to abate the appeal to allow
them time to finalize a settlement agreement.  We grant the motion and abate the appeal until
July 2, 2007.  If the settlement has been finalized by that date, the parties are instructed to file a
motion to reinstate and dismiss the appeal in accordance with the settlement agreement.  If the
parties have not finalized their settlement by that date, they are instructed to file a report informing
this Court as to the status of the appeal and requesting an extension of the abatement.

					___________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Abated
Filed:   January 26, 2007